Name: Commission Regulation (EEC) No 155/87 of 21 January 1987 amending Regulation (EEC) No 765/86 laying down detailed rules for the sale of butter from intervention stocks for export to certain destinations
 Type: Regulation
 Subject Matter: trade;  processed agricultural produce;  marketing;  trade policy
 Date Published: nan

 22. 1 . 87 Official Journal of the European Communities No L 20/ 17 COMMISSION REGULATION (EEC) No 155/87 of 21 January 1987 amending Regulation (EEC) No 765/86 laying down detailed rules for the sale of butter from intervention stocks for export to certain destinations THE COMMISSION OF THE EUROPEAN COMMUNITIES, whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Milk and Milk Products, Having regard to the Treaty establishing the European Economic Community, HAS ADOPTED THIS REGULATION : Having regard to Council Regulation (EEC) No 804/68 of 27 June 1968 on the common organization of the market in milk and milk products ('), as last amended by Regula ­ tion (EEC) No 1335/86 (2), and in particular Article 6 (7) thereof, Whereas Commission Regulation (EEC) No 765/86 (3), as last amended by Regulation (EEC) No 3535/86 (4), set out arrangements for the sale of butter from intervention storage for export to certain destinations ; Whereas it is necessary to amend Article 1 of Regulation (EEC) No 765/86 in order to make it clear that, in accor ­ dance with the provisions of the Decision adopted on 31 May 1985 under the International Dairy Arrangement by the Committee on the Protocol relating to Milk Fat, only the sales contract with the country of destination need be concluded by 31 December 1986 at the latest ; whereas consequendy the monetary compensatory amounts appli ­ cable must be those valid on 31 December 1986 : Article 1 Regulation (EEC) No 765/86 is hereby amended as follows : 1 . In Article 1 ( 1 ) the date 31 December 1986 is deleted. 2. Article 1 (3) is replaced by the following : '3 . The sales contract with the country of destina ­ tion must have been concluded by 31 December 1986 at the latest. Any sales contract concluded no later that 31 December 1986 shall be communicated to the Commission by 31 January 1987 at the latest.' 3 . In Article 3 (2) 'second Tuesday' is replaced by 'fourth Tuesday'. 4. The following is added to Article 5 (3) : '(d) Proof is furnished that the tender is lodged in connection with a sales contract concluded by 31 December 1986 at the latest. The contract must be lodged with one of the intervention agencies concerned. These agencies shall take the necessary measures for informing each other of the contracts) lodged.' 5. The first sentence of Article 6 ( 1 ) is replaced by the following : 'Under this Regulation the maintenance of the tender after expiry of the deadline for submission of tenders and removal of the butter shall constitute principal requirements fulfilment of which shall be ensured by the lodging of a security of 25 ECU per tonne.' 6 . Article 9 (2) is replaced by the following : '2. The application for the export licence and the licence itself shall carry iij Section 12 the words 'For export under Regulation (EEC) No 765/86'. 7 . Article 9 (3) is replaced by the following : '3 . Article 7 of Commission Regulation (EEC) No 2729/81 (') notwithstanding, the export licence shall remain valid throughout the duration of the opera ­ tions to be carried out under this Regulation.' Whereas it should be specified that no refunds are appli ­ cable on butter exported, unaltered or after processing, under the arrangements introduced by Regulation (EEC) No 765/86 ; Whereas Article 6 ( 1 ) of Regulation (EEC) No 765/86 provides for the lodging of a tendering security of 25 ECU per tonne, which guarantees not only that the tender will not be withdrawn and that the butter will be removed, but also that the price will be paid ; whereas, however, since payment of the price is guaranteed by the export of destination security mentioned in Article 7 (2) of the Regulation, provision should be made for release of the tendering security pro rata with the removal of butter within the time limit laid down : (') OJ No L 148 , 28 . 6 . 1968, p. 13 . (2) OJ No L 119, 8 . 5 . 1986, p. 19 . (3) OJ No L 72, 15. 3 . 1986, p. 11 . f4) OJ No L 326, 21 . 11 . 1986, p. 17. No L 20/18 Official Journal of the European Communities 22. 1 . 87 8 . Article 9 (4) is replaced by the following : '4. When butter sold under this Regulation is exported, unaltered or after processing, no refund shall be applicable. The monetary compensatory amounts applicable to the products covered by this Regulation shall be those fixed pursuant to Council Regulation (EEC) No 1677/85 (2) valid on 31 December 1986. They shall remain applicable throughout the duration of the operations to be carried out under this Regulation.' 9 . Article 10 is replaced by the following : 'Article 10 1 . Successful tenderers shall remove the butter assigned to them  within 15 months in the case of sales of up to 1 50 000 tonnes,  within 18 months in the case of sales of more than 1 50 000 tonnes as from the date of the sales contract with the country of destination . If the butter is not removed within the time specified above, the guarantee specified in Article 6 ( 1 ) shall be forfeit and the sale shall be annulled. The guarantee specified in Article 6 ( 1 ) shall be immediately released pro rata with the removal of butter within the specified time limit. 2. Within three months of the day of removal of any quantity of butter the successful tenderer shall pay the intervention agency the tendered price. Except in cases of force majeure, if the successful tenderer has failed to make the payment within the specified time limit the security specified in Article 7 (2) shall be forfeit and the sale annulled in respect of the remaining quantities.' 10. In Article 14 the words 'fixing the refund in advance' are deleted. Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. It shall apply with effect from 1 January 1987. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 21 January 1987. For the Commission Frans ANDRIESSEN Vice-President